In a *506proceeding to invalidate a petition designating Les Adler as a candidate in a primary election to be held on September 15, 1998, for the nomination of the Independence Party as its candidate for the public office of Judge of the County Court, Westchester County, the appeal is from a judgment of the Supreme Court, Westchester County (DiBlasi, J.), entered August 13, 1998, which, after a hearing, granted the petition.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly invalidated those signatures which were witnessed by notaries public who had neither taken the oaths of the signators nor obtained any statements from them as to the truth of the statements to which they subscribed their names (see, Matter of Helfand v Meisser, 22 NY2d 762; Matter of Donnelly v Dowd, 12 NY2d 651; Matter of Boyle v New York City Bd. of Elections, 185 AD2d 953; Matter of Zunno v Fein, 175 AD2d 935; Matter of Andolfi v Rohl, 83 AD2d 890). Since the invalidation of these signatures results in the number of valid signatures falling below the 287 required to qualify as a candidate for the Independence Party, the Supreme Court properly invalidated the designating petition. Mangano, P. J., Thompson, Pizzuto, Krausman and Goldstein, JJ., concur.